Citation Nr: 1426166	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-13 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to January 2003 for an award of service connection for right ankle strain. 

2.  Entitlement to an effective date prior to January 2003 for an award of service connection for left ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to January 1989. 
 
This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  This case was previously before the Board, on appeal from a March 2003 rating decision by the Regional Office (RO) in Columbia, South Carolina, in May 2007, February 2008, and again in August 2009.  On each instance, the claims were remanded for additional development so as to ensure due process.  


FINDINGS OF FACT

1.  On January 22, 2003, the RO received the Veteran's application to reopen his previously-denied claim for entitlement to service connection for a bilateral ankle disorder.  A September 2008 rating decision granted service connection for bilateral ankle disabilities, effective January 22, 2003 (date of receipt of the Veteran's claim to reopen). 

2.  Subsequent to an April 1995 final rating decision which denied service connection for a bilateral ankle disorder based upon the lack of new and material evidence, no communication was received from the Veteran that could be considered a request to said claim until January 22, 2003.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to January 22, 2003, for the award of service connection for a right ankle disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 


2.  The requirements for an effective date prior to January 22, 2003, for the award of service connection for a left ankle disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The September 2008 rating decision on appeal granted service connection for a bilateral ankle disorder, effective from January 22, 2003.  On his December 2008 notice of disagreement, the Veteran stated that his bilateral ankle disorder had been demonstrated during service, and he asserted that his effective date should be from 1982 (when he first injured his ankles during active service).  

Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

As noted above, a April 1995 rating decision denied the Veteran's claim for service connection for a bilateral ankle disorder, finding that new and material evidence had not been received to reopen the claim which was originally denied in October 1989.  The RO sent the Veteran a letter in May 1995 informing the Veteran that his claim had been denied and informing him of his appellate rights.  The Veteran did not appeal that decision and that decision is final.  The Board notes that, absent a finding of clear and unmistakable error (CUE), an effective date prior to the April 1995 decision is precluded.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

The Board has reviewed the record and finds that the first document received subsequent to the April 1995 final rating decision, that can be considered a request to reopen the claim for service connection for a bilateral ankle disorder, was received by VA on January 22, 2003.  

As such, the RO assigned the Veteran an effective date of January 22, 2003 when granting his a bilateral ankle disorder claim.  

The Board notes that no documents were received from the Veteran between the April 1995 final rating decision and his claim to reopen, which was received in January 2003.  As no claim was received during that period, and because the receipt of his claim was later than entitlement arose, there is no basis for assignment of an effective date prior to January 22, 2003.  See 38 C.F.R. § 3.400(r).

Finally, as Veteran has not properly raised an allegation of CUE with any prior final RO or Board decision, and because no claim was filed prior to January 2003 for entitlement to service connection for a bilateral ankle disability, his claim must be denied.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in February 2003 and June 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  As such, the VCAA duty to notify was satisfied.

The Veteran's claim for an earlier effective date arises from his disagreement with the assigned effective date for the award listed above.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained service, VA, and private treatment records, as well as records from the Social Security Administration, and these records have been associated with the claims file.          38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file.

Consequently, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


